Slip Op. 17-

                UNITED STATES COURT OF INTERNATIONAL TRADE


 SHANDONG RONGXIN IMPORT &
 EXPORT CO., LTD.,

        Plaintiff,

 v.
                                                Before: Gary S. Katzmann, Judge
 UNITED STATES,
                                                Court No. 15-00151
        Defendant,
                                                PUBLIC VERSION
        and

 DIXON TICONDEROGA COMPANY,

        Defendant-Intervenor.


                                  OPINION AND ORDER

[Commerce’s Results of Redetermination Pursuant to Court Remand are sustained in part and
remanded in part. Plaintiff’s Motion for Judgment on the Agency Record is denied in part.]

                                                                 Dated:)HEUXDU\

John J. Kenkel, deKieffer & Horgan, PLLC, of Washington, DC, argued for plaintiff. With him
on the brief were J. Kevin Horgan and Judith Holdsworth.

Robert M. Norway, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With him on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E. Davidson, Director,
Patricia M. McCarthy, Assistant Director, and Erica A. Hixon, Trial Counsel. Of counsel on the
brief was Amanda T. Lee, Office of the Chief Counsel for Trade Enforcement and Compliance,
U.S. Department of Commerce, of Washington, DC. Of counsel on the Supplemental Authority
was Emily R. Beline, Office of the Chief Counsel for Trade Enforcement and Compliance, U.S.
Department of Commerce, of Washington, DC.

Felicia Leborgne Nowels, Akerman LLP, of Tallahassee, FL, argued for defendant-intervenor.
With her on the brief was Sheryl D. Rosen.
Court No. 15-00151                                                                            Page 2


         Katzmann, Judge: This is a case about pencils. It is also a case about judicial review of

administrative action, the use of social media in agency proceedings, and trade relief in the form

of duties that are imposed by law on imports that are sold in the United States at less than fair value

(“dumped”) and materially harm American industry or threaten it with material harm. Plaintiff,

Shandong Rongxin Import & Export Co., Ltd. (“Rongxin”), an exporter of pencils from the

People’s Republic of China (“PRC”) brought this action against Defendant, the United States, on

May 22, 2015, disputing certain aspects of the final administrative review results issued by the

U.S. Department of Commerce in Certain Cased Pencils from the People's Republic of China, 80

Fed. Reg. 26,897 (Dep’t Commerce May 11, 2015) (final results of antidumping duty

administrative review, 2012–2013) (“Final Results”); Issues and Decision Memorandum for

Certain Cased Pencils from the People’s Republic of China, A-570-827 at 2 (Apr. 30, 2015)

(“IDM”); Pl.’s Conf. Mot. for J. upon Agency R., Aug. 28, 2015, ECF No. 24 (“Pl.’s Br.”).

Defendant and Defendant-Intervenor, Dixon Ticonderoga Company (“Dixon”), oppose Rongxin’s

Motion. Def.’s Conf. Opp’n., Dec. 18, 2015, ECF No. 30. (“Def.’s Br.”); Def.-Inter.’s Opp’n,

Dec. 18, 2015, ECF No. 34 (“Def. Interv.’s Br.”). Rongxin argues that Commerce was not

authorized to reopen the record on remand, and that it erred in finding that Dixon is a producer of

domestic like product possessing interested party status with standing to request an administrative

review. Rongxin also argues that it has shown it is not subject to PRC control and is entitled to an

antidumping duty rate separate from the PRC-wide rate assessed by Commerce on companies in

nonmarket economy (“NME”) countries. 1 Dixon is an American corporation alleging, under



1
    “The term ‘nonmarket economy country’ means any foreign country that the administering
                                                                           (footnote continued)
Court No. 15-00151                                                                          Page 3


Section 771(9)(C) of the Tariff Act of 1930, as amended (“Act”), 19 U.S.C. § 1677(9)(C) (2012), 2

interested party status as a producer of domestic like product to request administrative review of

Rongxin, a foreign exporter. For the reasons set forth below, the court denies in part Rongxin’s

motion for judgment on the agency record and sustains Commerce’s Results of Redetermination

Pursuant to Court Remand finding that Dixon is a domestic producer and interested party, and thus

has standing to request an administrative review; the court remands for further proceedings

consistent with this opinion regarding whether Rongxin is entitled to a separate rate.

                                        BACKGROUND

       Commerce is required to impose antidumping duties on foreign goods that are being or are

likely to be sold in the United States at less than fair value. 19 U.S.C. § 1673(1); Micron Tech.

Inc. v. United States, 243 F.3d 1301, 1303 (Fed. Cir. 2001).           Administrative reviews of

antidumping duties are conducted in accordance with 19 U.S.C. § 1675. On December 21, 1994,

the U.S. International Trade Commission (“ITC”) published its determination that an industry in

the United States is materially injured or threatened with material injury by reason of imports from

the PRC of certain cased pencils that Commerce had determined to be sold in the United States at

less than fair value. Certain Cased Pencils from the People’s Republic of China, USITC Pub.

2837, Inv. No. 731-TA-669, 59 Fed. Reg. 65,788 (Dec. 21, 1994) (final determination). On




authority determines does not operate on market principles of cost or pricing structures, so that
sales of merchandise in such country do not reflect the fair value of the merchandise.” 19 U.S.C.
§ 1677(18)(A) (2012).
2
 Further citations to the Tariff Act of 1930 are to the relevant portions of Title 19 of the U.S.
Code, 2012 edition, and all applicable amendments thereto, unless otherwise noted.
Court No. 15-00151                                                                        Page 4


December 28, 1994, Commerce published the antidumping duty order covering certain cased

pencils from China. Certain Cased Pencils from the People’s Republic of China, 59 Fed. Reg.

66,909 (Dep’t Commerce Dec. 28, 1994) (final results of antidumping duty order) (“Cased

Pencils/China”).

       On December 3, 2013, during the anniversary month of the Cased Pencils/China

antidumping duty order, Commerce notified interested parties of their opportunity to request an

administrative review of the order in accordance with 19 C.F.R. § 351.213 (2013). Antidumping

or Countervailing Duty Order, Finding, or Suspended Investigation, 78 Fed. Reg. 72,636 (Dep’t

Commerce Dec. 3, 2013) (notice of opportunity to request administrative review).

       On December 20, 2013, Dixon filed a request for administrative review of Rongxin. Req.

for Administrative Review, PR 1 (Dec. 20, 2013). Dixon’s request stated that “[a]s a United States

importer and manufacturer of subject merchandise, Petitioner is an interested party under 19

U.S.C. § 1677(9) who may make this request for administrative review pursuant to 19 C.F.R. §

351.213(b).” 3 Id. at 1. The request was accompanied by a company certification, signed by

Dixon’s Chief Executive Officer (“CEO”), Timothy Gomez, which stated that the information

contained in the submission is accurate. Id. at 3.

       In accordance with its Articles of Association, Rongxin is a corporation owned by eleven

shareholders and directed by a six-member board. Revised Rongxin Articles of Association, PR

40 (Oct. 16, 2014) (“Articles”); Rongxin’s Section A Response Ex. A-2 Shareholders. Slightly



3
  The actual basis upon which Dixon sought to establish interested party status during the
administrative proceedings here was as a manufacturer and producer in the United States of
domestic like product.
Court No. 15-00151                                                                         Page 5


more than a majority of Rongxin 4 is owned by Shandong International Trade Group (“SITG”),

which in turn is wholly-owned by the State-Owned Assets Supervision and Administration

Commission (“SASAC”). 5 Rongxin’s Section A Questionnaire Response at 2, PR 22–26, CR 23–

24 (Apr. 3, 2015). The remainder 6 of Rongxin is owned by ten Rongxin employees. Id.

         On February 3, 2014, Commerce initiated an administrative review of Rongxin. The

Period of Review (“POR”) covered by the administrative review is December 1, 2012, through

November 30, 2013. IDM at 1.

         During the administrative review, Rongxin argued that, first, Rongxin deserves a separate

rate because it can demonstrate the absence of government control both in law (de jure) and in fact

(de facto), and second, Commerce should rescind the initiation of the administrative review

because there is no evidence on the record that Dixon is a U.S. manufacturer entitled to request a

review. Rongxin’s Case Brief, PR 48; CR 27 (Feb. 2, 2015).

         The Department issued a Section A Questionnaire to Rongxin on February 28, 2014.

Rongxin’s Section A Questionnaire Response, PR 22–26; CR 4–15 (Apr. 3, 2015). Rongxin

submitted its Section A response on April 3, 2014. Id. Commerce issued a First Supplemental

Section A Questionnaire to Rongxin on September 18, 2014. DOC Supplemental Section A

Questionnaire, PR 37; CR 22 (Sep. 18, 2014). Rongxin submitted its response to the First



4
    [[   ]]
5
 Plaintiff has disclosed SITG’s majority ownership of Rongxin, as well as SITG’s whole
ownership by SASAC. See Pl.’s Br. at 4 (mentioning "SITG (the government-owned company
which owns a small majority of Rongxin”)).
6
    [[   ]]
Court No. 15-00151                                                                         Page 6


Supplemental Section A Questionnaire on October 16, 2014. Rongxin First Suppl. Questionnaire

Resp. CR 23–24 at 4 (Oct. 16, 2014) (“Questionnaire Resp.”).            Commerce published its

Preliminary Results on December 31, 2014, having determined that Rongxin is not eligible for a

separate rate. Certain Cased Pencils from the People's Republic of China: Preliminary Results of

Antidumping Duty Administrative Review and Partial Rescission; 2012-2013, 79 Fed. Reg.

78,795 (Dep’t. Commerce Dec. 31, 2014) (preliminary determination). Rongxin filed its Case

Brief on February 2, 2015. Rongxin’s Case Brief, PR 48; CR 27 (Feb. 2, 2015). Dixon filed its

Rebuttal Brief on February 4, 2015. Dixon’s Rebuttal Brief, PR 49; CR 28 (Feb. 4, 2015).

       Commerce published the Final Results of its administrative review on May 11, 2015. In

the Final Results, Commerce found that there was no evidence “on the record that undermines or

calls into question Dixon’s certification [that it is an interested party].” IDM at 9. As to the

question of whether Rongxin deserves a separate rate, Commerce found that evidence provided by

Rongxin demonstrated an absence of de jure government control. Id. at 7. Commerce continued

to find that Rongxin had not demonstrated an absence of de facto government control. Id. at 8.

       This matter came before Judge Tsoucalas on Rongxin’s Rule 56.2 Motion for Judgment on

the Agency Record. Pl.’s Br. In Shandong Rongxin Import & Export Co., Ltd., v. United States,

40 CIT ____, ____, 163 F. Supp. 3d 1249, 1254–55 (2016) (“Remand Order”), the court remanded

this case for further explanation or reconsideration as may be appropriate with regard to the issue

of whether Dixon is an interested party with standing to request an administrative review of

Rongxin. The court declined to reach the issue of whether Rongxin deserves a separate rate until

the threshold issue of standing was resolved. Id. at 1254.
Court No. 15-00151                                                                        Page 7


       To resolve the issue on remand, Commerce issued two supplemental questionnaires to

Dixon, the first on April 8, 2016. Commerce’s Supplemental Questionnaire, PR 1 (Apr. 8, 2016).

Dixon submitted its response on April 18, 2016.            Dixon’s Response to Supplemental

Questionnaire, PR 7 (Apr. 18, 2016). Rongxin filed rebuttal comments. Rongxin’s Rebuttal

Comments on Dixon’s Response to Supplemental Questionnaire, PR 10–13 (Apr. 22, 2016).

Commerce issued a Second Supplemental Questionnaire to Dixon on April 28, 2016. Commerce’s

Second Supplemental Questionnaire, PR 19 (Apr. 28, 2016). Dixon submitted its response the

next day. Dixon’s Response to Second Supplemental Questionnaire, CR 21–25 (Apr. 29, 2016).

Rongxin again filed rebuttal comments. Rongxin’s Rebuttal Comments on Dixon’s Response to

Second Supplemental Questionnaire, PR 27 (May 6, 2016).

       Commerce filed its remand results on June 17, 2016. Final Results of Redetermination

Pursuant to Court Remand, ECF No. 50 (“Remand Results”). Commerce continued to find that

Dixon is a producer of domestic like product and, as such, is an interested party with standing to

request an administrative review. Id. at 1. Dixon and Rongxin filed comments on June 19, 2016.

Pl.’s Comments, July 19, 2016, ECF No. 56 (“Rongxin Comments”); Def.-Interv. Comments, July

19, 2016, ECF No. 53 (“Dixon Comments”). The United States filed its response on August 18,

2016. Def.’s Resp., Aug. 18, 2016, ECF No. 59. On September 21, 2016, following the retirement

of Judge Tsoucalas, the Chief Judge reassigned the case to a different Judge.           Order of

Reassignment, Sept. 20, 2016, ECF No. 62.
Court No. 15-00151                                                                         Page 8


                      JURISDICTION AND STANDARD OF REVIEW

       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c) (2012), and 19

U.S.C. § 1516a(a)(2)(A)(i)(I).

       The Court will sustain Commerce’s antidumping determinations unless they are

“unsupported by substantial evidence on the record, or otherwise not in accordance with law.” 19

U.S.C. § 1516a(b)(1)(B)(i); Changzhou Wujin Fine Chem. Factory Co., Ltd. v. United States, 701

F.3d 1367, 1374 (Fed. Cir. 2012).        Where Commerce’s methodology is questioned for its

accordance with law, “Commerce’s decision will be set aside if it is arbitrary and capricious.” Id.

Both prongs of review are relevant to the instant case. We take note of each in turn, setting forth

first the standard of substantial evidence.

       (a).   “The specific factual findings on which [Commerce] relies in applying its

interpretation are conclusive unless unsupported by substantial evidence.” United States v.

Eurodif S.A., 555 U.S. 305, 316 n.6 (2009). Substantial evidence is “more than a mere scintilla,”

but “less than the weight of the evidence.” Altx, Inc. v. United States, 370 F.3d 1108, 1116 (Fed.

Cir. 2004).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Huaiyin Foreign Trade Corp. v. United States, 322 F.3d 1369,

1374 (Fed. Cir. 2003). “‘[S]ubstantial evidence’ must be measured by a review of the record as a

whole, ‘including whatever fairly detracts from the substantiality of the evidence.’” Juancheng

Kangtai Chem. Co., Ltd. v. United States, 39 CIT ____, ____, Slip Op. 15-93 (Aug. 21, 2015)

(quoting Atl. Sugar, Ltd. v. United States, 744 F.2d 1556, 1562 (Fed. Cir. 1984)). “Moreover,

any determination as to the substantiality of the evidence ‘must take into account whatever in the
Court No. 15-00151                                                                          Page 9


record fairly detracts from its weight,’ including ‘contradictory evidence or evidence from which

conflicting inferences could be drawn.’” Nan Ya Plastics Corp., Ltd. v. United States, 39 CIT

____, ____, 128 F. Supp. 3d 1345, 1355 (2015) (quoting Suramerica de Aleaciones Laminadas,

C.A. v. United States, 44 F.3d 978, 985 (Fed. Cir. 1994)).

       However, “the fact that a plaintiff can point to evidence that detracts from the agency's

conclusion or that there is a possibility of drawing two inconsistent conclusions from the evidence

does not preclude the agency's finding from being supported by substantial evidence.” ABB Inc.

v. United States, 190 F. Supp. 3d 1159, 1166–67 (2016) (citing Matsushita Elec. Indus. Co. v.

United States, 750 F.2d 927, 933 (Fed. Cir. 1984)). “The court may not ‘reweigh the evidence or

. . . reconsider questions of fact anew.’” Id. (quoting Downhole Pipe & Equip., L.P. v. United

States, 776 F.3d 1369, 1377 (Fed. Cir. 2015)).

       (b).   To determine whether Commerce's interpretation and application of the statute is in

accordance with law, the Court asks whether “Congress has directly spoken to the precise question

at issue.” 7 Chevron U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842 (1984). If

the Court determines that the statute is silent or ambiguous with respect to the specific issue, the

question then becomes what level of deference is owed Commerce’s interpretation, the traditional

second prong of the Chevron analysis. Id. at 842–43; see United States v. Mead Corp., 533 U.S.

218, 228 (2001). “Chevron requires us to defer to the agency's interpretation of its own statute as



7
  “In order to determine whether a statute clearly shows the intent of Congress in a Chevron step
one analysis, we employ traditional tools of statutory construction and examine ‘the statute's text,
structure, and legislative history, and apply the relevant canons of interpretation.’” Heino v.
Shinseki, 683 F.3d 1372, 1378 (Fed. Cir. 2012) (quoting Delverde, SrL v. United States, 202 F.3d
1360, 1363 (Fed. Cir. 2000)).
Court No. 15-00151                                                                          Page 10


long as that interpretation is reasonable.” Koyo Seiko Co., Ltd. v. United States, 36 F.3d 1565,

1573 (Fed. Cir. 1994); see Kyocera Solar, Inc. v. United States Int’l Trade Comm’n, 844 F.3d

1334 (Fed. Cir. 2016).

       “[A]n agency’s finding may be supported by substantial evidence,” yet “nonetheless reflect

arbitrary and capricious action.” Changzhou Wujin Fine Chem. Factory Co., Ltd., 701 F.3d at

1377 (quoting Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 284

(1974)). While “the substantial evidence standard applies to review of factual determinations[,]”

where “we are evaluating the agency’s reasoning . . . [we] review[] under the arbitrary and

capricious (or contrary to law) standard.” Id. (citing Motor Vehicle Mfrs. Ass’n v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 48–49 (1983)); see Administrative Procedure Act, 5 U.S.C. §

706(2)(A) (2012) (directing that the Court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.”). “[W]here the agency is vested with discretion to set the procedure

by which it administers its governing statute, the court reviews such decisions for abuse of

discretion. . . . In abuse of discretion review, ‘an agency action is arbitrary when the agency offers

insufficient reasons for treating similar situations differently.’” Jiangsu Jiasheng Photovoltaic

Tech. v. United States, 38 CIT ____, ____, 28 F. Supp. 3d 1317, 1323 (2014) (quoting SKF USA

Inc. v. United States, 263 F.3d 1369, 1382 (Fed. Cir. 2001)).
Court No. 15-00151                                                                      Page 11


                                        DISCUSSION

   I.      Dixon is an Interested Party

   A. Commerce was Authorized to Reopen the Record on Remand

        Rongxin argues that Commerce lacked the authority to reopen the record on remand

without specific direction from the court, which was not given. Rongxin Comments at 11. This

argument flows from the proposition that “constant reopening and supplementation of the record

would lead to inefficiency and delay in finality.” Rongxin’s Comments on Draft Remand Results

at 12, CR 27 (June 3, 2016) (citing Essar Steel Ltd. v. United States, 678 F.3d 1268, 1277 (Fed.

Cir. 2012)). Rather, Rongxin asserts, Commerce could have requested, or the court could have

ordered, that the record be reopened, and even then, the court could only reopen it where “the

original record was tainted by fraud,” or the agency decision was “based on inaccurate data.” Id.

at 12–13. Rongxin thus requests that Dixon’s proffered evidence on remand be excised from the

record and not considered. Rongxin Comments at 11.

        Rongxin misreads Essar Steel and the prevailing law. The Court may remand with

instructions for Commerce to decide whether to reopen and supplement the record, in order to

obtain necessary information or resolve ambiguities, per its discretion. Essar Steel, 678 F.3d at

1278. Alternately, Commerce could request permission of the Court to reopen the record. Id.

However, this Court may not order an administrative agency to reopen the record on remand in

the absence of extraordinary circumstances. Id.

        Contrary to Rongxin’s reading of Essar Steel, that case does not prescribe a formula for

granting Commerce permission to reopen the record. Id. In the instant Remand Order, the court

remanded to Commerce “for further explanation or reconsideration as may be appropriate.”
Court No. 15-00151                                                                      Page 12


Remand Order at 1254. Prior cases support the proposition that specific language directing

Commerce to decide whether to reopen the record on remand is unnecessary. “Commerce

generally may reopen the administrative record on remand.” Fresh Garlic Producers Ass’n v.

United States, 40 CIT ____, ____, 190 F. Supp. 3d 1302, 1306 (2016). “As long as the Court does

not forbid Commerce from considering new information, it remains within Commerce’s discretion

to request and evaluate new data.” NTN Bearing Corp. of America v. United States, 25 CIT 118,

124, 132 F. Supp. 2d 1102, 1107 (2001); see Laclede Steel Co. v. United States, 19 CIT 1076,

1078 (1995) (“Any decision to expand the administrative record upon remand is well within

[Commerce's] discretion, absent express language from the court barring such action.”); Elkton

Sparkler Co. v. U.S. Dep’t of Commerce, 17 CIT 344, 346 (1993) (holding that since the remand

order did not bar Commerce from investigating certain factor information, and since plaintiff

raised the issue in its complaint, Commerce did not exceed the scope of the remand order by

investigating information in the remand proceeding). In the instant case, the Remand Order did

not bar reopening of the record. Therefore, Commerce was authorized to reopen and supplement

the record on remand.

   B. Commerce’s Findings Were Based on Substantial Evidence

       When Congress has entrusted an agency to administer a statute that demands inherently

fact-intensive inquiries, the agency’s conclusions fall only if the record contains evidence “so

compelling that no reasonable factfinder” could reach the same conclusion. INS v. Elias-Zacarias,

502 U.S. 478, 483–84 (1992), cited in Sucocitrico Cutrale Ltda. v. United States, 36 CIT ____,

____, Slip Op. 12-71 at *1 (June 1, 2012) (“This Court affords Commerce’s factual finding a

tremendous amount of deference.”). Rongxin alleges inconsistencies and even opacity in Dixon’s
Court No. 15-00151                                                                       Page 13


evidence on remand, and proffers its own evidence allegedly supportive of a finding that Dixon

was not a domestic producer of pencils during the POR. Rongxin Comments at 2–9. As discussed

below, it cannot be said that the agency’s findings that Dixon is a domestic producer of pencils

possessing interested party status were unreasonable.

         i. Dixon’s Work Orders and Production Screenshots

            In 2012 and 2013, Dixon generated five work orders currently in the record. Exhibit

RSQA-1 to Dixon’s Response to Supplemental Questionnaire, CR 2 (Apr. 14, 2016). Dixon

represents that these work orders, in sequence, describe orders for: 1. Gluing wood slats; 2.

Trimming wood slats; 3. Shaping pencils; 4. Painting pencils; and 5. Packing finished pencils.

Dixon’s Response to Supplemental Questionnaire at 4, PR 7 (Apr. 18, 2016). These work orders

are accompanied in the record by corresponding production entries, in the form of screenshots. On

the first three of these work orders, the “requested date” and the “start date(s)” predate the POR,

while the requested date and start dates on the fourth and fifth work orders occur within the POR.

Exhibit RSQA-1 to Dixon’s Response to Supplemental Questionnaire, CR 2 (Apr. 14, 2016). The

transaction date on each of the five corresponding production screenshots is within the POR. Id.

“Machine Hours” 8 and “Labor Hours” 9 appear as categories on every work order, with the former

category blank and the latter category populated in each case. Id. The work orders and screenshots

list the relevant “branch” as ACE, which Dixon states is a code referring to the facility in Macon,




8
    [[                         ]]
9
    [[                    ]]
Court No. 15-00151                                                                            Page 14


Georgia. Dixon’s Response to Second Supplemental Questionnaire at Exhibit RSQA-1, CR 21–

25 (Apr. 29, 2016).

       Commerce reasonably found Dixon’s work orders and production screenshots to be

credible evidence that Dixon produced pencils in the United States during the POR. Remand

Results at 14–18. Rongxin argues that the work orders contain discrepancies and do not evidence

Dixon’s being a producer of domestic like product during the POR. Rongxin Comments at 2–8.

However, as Commerce explained, based on information in Dixon’s questionnaire responses and

replies to Rongxin’s rebuttal comments, the work orders and screenshots demonstrate a continuous

run of pencil production during the POR, at the Macon facility, with certain listed dates predating

the POR because they were generated in advance of production; 10 Dixon demonstrated that the

transaction dates listed, each of which falls within the POR, are operative. Remand Results at 9,

14–18; Exhibit RSQA-1 to Dixon’s Response to Supplemental Questionnaire at 3–4, CR 2 (Apr.

14, 2016); Dixon’s Response to Second Supplemental Questionnaire at 5, CR 21–25 (Apr. 29,

2016). Dixon showed, and Commerce reasonably concluded, that product descriptions and labels

may change between work orders for a single, continuous run of pencil production, with each

order’s finished product appearing as a component in the subsequent order’s finished product.




10
   As Commerce explains, the first work order represents gluing of slats, while the second
represents trimming of slats. Remand Results at 15–16. Though the name of the finished product
changes between these orders, the style and dimensions remain the same. Id. The third work order
represents shaping of slats into pencils; while the finished product is no longer referred to as a slat,
having been shaped into a pencil, the dimensions remain the same. Id. The subsequent work order,
representing painting of pencils, lists as components the previous work order’s finished product
and the type of paint applied thereto. Id. The final work order represents the boxing and packaging
of pencils formed in the preceding orders. Id.
Court No. 15-00151                                                                        Page 15


Remand Results at 15–16. Read sequentially, the work orders demonstrate the production of lesser

components that ultimately contribute to 2557 144-count boxes of golf pencils, the final work

order’s finished product. Exhibit RSQA-1 to Dixon’s Response to Supplemental Questionnaire,

CR 2 (Apr. 14, 2016).

        Commerce reasonably accorded this production evidence significant weight, and found

Dixon’s explanation of work order details and alleged inconsistencies illuminating. Remand

Results at 17–18. The fact that some fields on the work orders lack data does not mean that relevant

production data is absent from the orders, or that the value for those blank fields is zero. 11 Id.;

Rongxin’s Rebuttal Comments on Dixon’s Response to Second Supplemental Questionnaire at 8,

CR 26 (May 5, 2016).       Commerce’s fact-finding in antidumping proceedings is not to be

overturned barring a result that no reasonable factfinder could reach. See Sucocitrico Cutrale

Ltda., Slip Op. 12-71; Elias-Zacarias, 502 U.S. at 483–84.

        Rongxin posits that a certain amount of Dixon’s production process must consist of foreign

or prefabricated materials, and thus Dixon does not, under the Act, produce pencils at the Macon

facility.   Rongxin Comments at 8.       Rongxin argues that the evidence in the record must

demonstrate bona fide production during the POR, and that Dixon might be a “screwdriver

operation.” Id. at 2–8. Notably, Rongxin does not present legally relevant standards supportive

of these de minimis production arguments for the purposes of “interested party” status. Id. Neither

the statute nor its legislative history indicate that Commerce must narrow the range of potential

interested parties by applying the inquiry that it uses in new shipper reviews to determine whether



11
  Counsel for Dixon noted at oral argument that the labor hours category incorporates time spent
running machinery.
Court No. 15-00151                                                                         Page 16


a firm has a bona fide domestic production operation. A domestic “interested party” is “a

manufacturer, producer, or wholesaler in the United States of a domestic like product.” 19 U.S.C.

§ 1677(9)(C). The terms “manufacturer, producer, or wholesaler” are not defined by statute. Id.

The legislative history of the domestic interested party provision states that “standing requirements

should be administered to provide an opportunity for relief for an adversely affected industry and

to prohibit petitions filed by persons with no stake in the result of the investigation.” Brother

Indus. (USA), Inc. v. United States, 16 CIT 789, 794, 801 F. Supp. 751, 757 (1992) (quoting S.

Rep. No. 96-249, 96th Cong., 1st Sess. 63 (1979), reprinted in 1979 U.S.C.C.A.N. 381, 449)

(internal citation and alteration omitted).    The standing requirement is thus intended to be

construed liberally. Id. Even if a bona fide production standard were applied, Commerce correctly

noted that Rongxin has not precluded a reasonable finding that Dixon was in fact a bona fide

producer during the POR, as the actual production dates listed on the work orders and production

screenshots demonstrate a sequential five-step pencil production process. Remand Results at 16.

       Commerce likewise reasonably refuted Rongxin’s characterization of Dixon as a

“screwdriver operation,” as that assertion was based on supposition rather than evidence in the

record that would detract from Commerce’s findings. Remand Results at 17; Rongxin Comments

at 8. Besides, information regarding the substantial transformation of raw materials into pencils

is unnecessary for the Department to determine whether Dixon is a domestic interested party, since

19 U.S.C. § 1677(9) does not include a requirement that a domestic interested party add a specific

value to the total product in the United States.
Court No. 15-00151                                                                       Page 17


      ii. Rongxin’s Proffered Evidence

          Commerce reasonably concluded that photographs of the pencils Rongxin’s counsel

purchased from four major retailers, and of another brand 12 of pencils found in counsel’s office,

do not preclude a determination that Dixon produced pencils in the United States during the POR.

Rongxin’s Rebuttal Comments on Dixon’s Response to Supplemental Questionnaire at Exhibits

1–5, PR 10–13 (Apr. 22, 2016) (“photographs”); Remand Results at 5. The photographs “represent

only a miniscule, non-representative sample of all Dixon pencils sold in the United States,” and

further do not speak to the question of Dixon’s domestic manufacturing during the POR. Remand

Results at 5. Rongxin characterizes this conclusion as “not based on any evidence on the record,

much less substantial evidence,” and claims that “Dixon has not placed an iota of evidence on the

record that it sells anywhere in the world pencils manufactured in the U.S.” Rongxin Comments

at 7. However, Rongxin conflates the actual inquiry on remand—whether Dixon is an interested

party—with the inquiry it seems to pose in its comments, which is whether the four major retailers

from which Rongxin purchased the Dixon pencils are representative of Dixon’s manufacturing in

the U.S. during the POR. Id. Rongxin improperly challenges Commerce to prove a negative: that

substantial evidence in the record demonstrates that a given amount of pencils purchased from four

major retailers are not representative of Dixon’s pencil manufacturing during the POR. In reality,

the photographs are substantial evidence only of the fact that Dixon manufactured at least some

pencils outside of the United States, at an unclear point in time. This does not preclude domestic

pencil production during the POR. Rongxin attempts to place a burden that it should carry onto




12
     [[     ]]
Court No. 15-00151                                                                          Page 18


Commerce’s shoulders. See Zenith Elecs. Corp. v. United States, 18 CIT 1145, 1150, 872 F. Supp.

992, 996 (1994) (“[T]he burden of production of evidence to rebut standing has been allocated by

the Federal Circuit to the party challenging standing.”) (citing Minebea Co. v. United States, 984

F.2d 1178, 1181 (Fed. Cir. 1993)).

       Rongxin submitted to Commerce an Occupational Safety and Health Administration

(“OSHA”) press release describing that agency’s inspection of Dixon’s Macon, Georgia facility,

and its fining Dixon $64,085 for twenty-three safety and health violations found there. Rongxin’s

Rebuttal Comments on Dixon’s Response to Supplemental Questionnaire at Exhibit 6, PR 10–13

(Sep. 26, 2011) (“OSHA Press Release”). Rongxin also submitted a local news story published

on http://macon.13wmaz.com and dated September 27, 2011. Id. at Exhibit 7 (Sep. 27, 2011)

(“local news story”). The OSHA Press Release states that “[t]he Macon plant prints custom

designs onto pens, pencils and other writing instruments,” while the local news story states that

“Company CEO Tim Gomez says the site is not a factory; but they run a screening operation in

5,000 square feet of the 200,000-square-foot distribution center.” 13 OSHA Press Release at 1;

local news story at 2. Commerce discounted this evidence as nondispositive to the question of

domestic production during the POR, noting that the two articles were issued before the POR

began and that the information was prepared by third party sources for purposes other than

Commerce’s administration of the Act. 14 Remand Results at 5–6, 19–20.



13
  The court notes that, contrary to the statement attributed to Dixon CEO Timothy Gomez in the
local news story, the very first sentence of the OSHA Press Release refers to the site as a “factory.”
14
  Zenith Electronics Corp. v. United States, 18 CIT 1145, illuminates the instant case. In Zenith,
Zenith asserted it was a domestic producer of color television receivers and petitioned Commerce
                                                                              (footnote continued)
Court No. 15-00151                                                                       Page 19


       Commerce here considered the relevant statements in the OSHA Press Release and local

news story. Remand Results at 5–6. Critically, those two pieces of evidence were issued fourteen

months prior to the POR. Id. Even if the operative factual assertions therein were entirely true

when made, they would not preclude that Dixon produced pencils in the Macon, Georgia facility

during the POR, nor render patently unreasonable Commerce’s finding of domestic production

during the POR.

       Rongxin also placed in the record screenshots of Dixon’s page on Wikipedia.org, which

states that "Dixon Ticonderoga Pencils are no longer made in the USA," and a list of Dixon’s “top”

twenty-five employees generated on LinkedIn.com, which does not obviously contain an employee

who would have overseen pencil production at the Macon facility during the POR. Rongxin’s




to conduct a review of a relevant antidumping duty order. Zenith, 18 CIT at 1146. In May 1992,
Commerce published a notice of initiation of an administrative review, covering the period from
April 1, 1991 to March 31, 1992. Id. Respondent challenged Zenith’s standing on June 11, 1992,
by presenting, among other items, a Zenith press release dated October 29, 1991, indicating that
U.S. operations were being moved to Mexico. Id. Zenith on June 16, 1992 submitted an affidavit
from its vice president and general counsel stating that at least some production would remain in
the United States. Id. Commerce found that the press release could not be read to indicate that
Zenith had withdrawn from U.S. color television receiver (“CTV”) production, but only that it
planned to consolidate CTV final assembly in Mexico sometime after March 22, 1992; even had
that occurred, it would not necessarily indicate that Zenith had moved all domestic production. Id.
at 1146–47. In its final results of the administrative review, Commerce reiterated that Respondents
had produced insufficient evidence to call Zenith’s standing into question so as to require further
investigation. Id. at 1148.
        “The question is what degree of evidence should prompt Commerce to commence an
investigation into standing in an administrative review.” Id. at 1149. The court reasoned that
because Respondents would not be granted admission to investigate production facilities,
Commerce thus had an obligation to consider seriously factual information released by Petitioner
in news releases. Id. at 1150. The court held that Commerce did sufficiently consider
Respondents’ charge, and could “not fault the agency for accepting the sworn statements of present
fact over prior statements of intent.” Id.
Court No. 15-00151                                                                         Page 20


Rebuttal Comments on Dixon’s Response to Supplemental Questionnaire at Exhibits 8–9, PR 10–

13 (Apr. 22, 2016). Commerce discounted the Wikipedia article because of its vagueness and lack

of an authoritative citation. Remand Results at 6. Several courts have recognized the dangers of

citing Wikipedia entries as legally probative evidence. See United States v. Lawson, 677 F.3d

629, 650 (4th Cir. 2012) (collecting cases). Wikipedia cautions that its open-source editorial policy

means that entries can be “easily vandalized” and include unverified information. Id. (quoting

Wikipedia’s “about” entry); see also Bing Shun Li v. Holder, 400 F. App’x 854, 857–58 (5th Cir.

2010) (expressing “disapproval of [an immigration judge’s] reliance on Wikipedia and [warning]

against any improper reliance on it or similarly unreliable internet sources in the future”); Badasa

v. Mukasey, 540 F.3d 909, 910–11 (8th Cir. 2008) (criticizing an immigration judge’s use of

Wikipedia and observing that an entry “could be in the middle of a large edit or it could have been

recently vandalized”).

       Similarly, Commerce found unavailing Rongxin’s proffered list from LinkedIn of the “top”

twenty-five Dixon employees. Remand Results at 6. This evidence does not speak to Dixon’s

domestic production during the POR. Id. Rongxin again attempts to shift its own burden to

Commerce, challenging the agency to find, based on substantial evidence, that the lack of a certain

hypothetical employee, such as a “U.S. production manager,” on the LinkedIn list is not preclusive

of domestic production during the POR. Rongxin’s Rebuttal Comments on Dixon’s Response to

Supplemental Questionnaire at 11, PR 10–13 (Apr. 22, 2016). The court further notes that

LinkedIn, like Wikipedia, is often an unreliable evidentiary source. E.g., Shannon v. GFK Custom

Research LLC, 4:13-CV-682 CAS, 2013 WL 2395009, at *2 (E.D. Mo. May 30, 2013) (citing

Badasa, 540 F.3d at 909–10); see also Am. Auto Logistics, LP v. U.S., 117 Fed. Cl. 137, 224 (Fed.
Court No. 15-00151                                                                        Page 21


Cl. 2014), aff'd mem., pursuant to Fed. Cir. R. 36, 599 F. App’x 958 (Fed. Cir. 2015) (noting

“obvious, potential evidentiary issues raised by protestor's attachment of website images,”

including LinkedIn pages, “as exhibits”).

        In sum, the court concludes that Commerce’s findings regarding Rongxin’s proffered

evidence were reasonable.

     iii. Dixon’s CDSOA Materials

        On July 11, 2013, in accordance with the Notice of Intent to Distribute Offset, 78 Fed. Reg.

32,718 (Dep’t Homeland Security May 31, 2013) (notice of intent to distribute assessed

antidumping or countervailing duties), Dixon submitted a claim to the United States Customs and

Border Protection Revenue Division (“CBP”) for a Continued Dumping and Subsidy Offset Act

of 2000, 19 U.S.C. § 1675c (2000) (repealed 2006) (“CDSOA”) distribution 15 under the Cased

Pencils/China antidumping duty order.        Exhibit 2SQR-2 to Dixon’s Response to Second

Supplemental Questionnaire, CR 23 (July 11, 2013). Dixon claimed $149,691,306. Id. Attached

to Dixon’s claim was an affirmation that Dixon “remains in operation and continues to produce

the product covered by the antidumping duty order [sic] which the distribution is sought.” Id. On

December 6, 2013, Dixon received a check for $139,111.72 from the United States Treasury




15
   CDSOA, commonly referred to as the “Byrd Amendment,” “provided for the distribution of
antidumping duties collected by the United States to ‘affected domestic producers’ of goods that
are subject to an antidumping duty order.” Pat Huval Rest. & Oyster Bar, Inc. v. Int’l Trade
Comm’n, 785 F.3d 638, 640 (Fed. Cir. 2015) (citations omitted). The Byrd Amendment was
repealed in 2006, effective for entries of goods made and filed on or after October 1, 2007. “The
repealing statute provided that any duties paid on goods that entered the United States prior to the
date of repeal would continue to be distributed in accordance with the pre-repeal statutory
scheme.” Id.; see Deficit Reduction Act of 2005, Pub. L. No. 109–171, § 7601, 120 Stat. 4, 154
(Feb. 8, 2006).
Court No. 15-00151                                                                         Page 22


Department. Id. On June 6, 2014, Dixon submitted a claim for another CDSOA distribution,

pursuant to the Notice of Intent to Distribute Offset, 79 Fed. Reg. 31,414 (Dep’t Homeland

Security June 2, 2014) (notice of intent to distribute assessed antidumping or countervailing

duties). Exhibit 2SQR-2 to Dixon’s Response to Second Supplemental Questionnaire, CR 23

(June 6, 2014). Dixon again claimed $149,552,194, but received $6,418.86, in two payments:

$5,956.70 on December 1, 2014; and $462.16 on April 24, 2015. Id.

       Commerce found the CDSOA materials supportive of Dixon’s status as a producer of

domestic like product during the POR. Remand Results at 18–19. Rongxin contends that the

CDSOA materials are not dispositive because they do not directly evidence manufacturing of

domestic like product during the POR, but rather only show that Dixon was an “affected domestic

producer,” which is not legally identical to a producer of domestic like product for interested party

purposes. Rongxin Comments at 8; Rongxin’s Comments on Draft Remand Results at 5, CR 27

(June 3, 2016). Assuming arguendo that the CDSOA information is not dispositive for these

reasons, it regardless buttresses Commerce’s finding, and certainly does not detract from it.

“Affected domestic producer” need not be identical to “producer of domestic like product” for

CDSOA certifications to evidence production of the relevant product covered by the underlying

antidumping duty order during a specific fiscal year. 19 U.S.C. § 1675c(b)(1); Remand Results at

18–19. “[A]n ‘affected domestic producer’ . . . means any manufacturer [or] producer . . . that

remains in operation continuing to produce the product covered by the antidumping duty order . .

. .” 19 C.F.R. § 159.61(b)(1). Here the product is cased pencils, produced during the two fiscal

years overlapping the POR. Exhibit 2SQR-2 to Dixon’s Response to Second Supplemental

Questionnaire, CR 23 (July 11, 2013). A company that “did not manufacture that product at all
Court No. 15-00151                                                                         Page 23


during the fiscal year that is the subject of the disbursement is not an affected domestic producer.”

19 C.F.R. § 159.61(b)(2)(i). Dixon’s CDSOA certifications for fiscal years 2013 and 2014, made

under penalty of law and with knowledge that they were subject to verification by CBP, as well as

the proof of payments resulting from those certifications, thus serve as evidence that Dixon

manufactured pencils domestically during the POR. Remand Results at 18; Exhibit 2SQR-2 to

Dixon’s Response to Second Supplemental Questionnaire at 9, 19, CR 23 (July 11, 2013) (“The

information contained in this certification is true and accurate to the best of the undersigned

certifier's knowledge and belief under penalty of law.”); see 19 C.F.R. § 159.63(d) (2012)

(“Certifications are subject to verification.”). A reasonable factfinder thus could find “affected

domestic producer” status relevant to the inquiry of domestic production during the POR.

       As to each piece of evidence, and the record as a whole, Commerce’s findings were

“reached by ‘reasoned decision-making,’ including . . . a reasoned explanation supported by a

stated connection between the facts and the choice made.” Elec. Consumers Res. Council v. Fed.

Energy Regulatory Comm’n, 747 F.2d 1511, 1513 (D.C. Cir. 1984) (citing Burlington Truck Lines

v. United States, 371 U.S. 156, 168 (1962); Memphis Light, Gas and Water Div. v. FPC, 504 F.2d

225, 230 (D.C.Cir.1974)). Even assuming that Commerce could have decided otherwise, the

possibility of two contradictory conclusions, each based on substantial evidence, does not

necessarily invalidate either. See Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966); see

also Elias-Zacarias, 502 U.S. at 483–84. In short, Commerce analyzed the record as a whole,

including Rongxin’s proffered evidence. The court concludes that Commerce’s determination that

Dixon did produce pencils in the Macon, Georgia facility during the POR, and consequently that
Court No. 15-00151                                                                          Page 24


Dixon is an interested party, is based on substantial evidence. See Elias-Zacarias, 502 U.S. at 483–

84.

      C. Commerce’s Method of Resolving the Interested Party Dispute was in Accordance
         with Law

         Rongxin argues that Commerce failed to apply its “standard procedure” in determining

whether Dixon is a producer of domestic like product. Rongxin Comments at 10–11. Specifically,

Rongxin argues that in order for Commerce to find interested party status, it must determine that

Dixon passes a six-factor ITC test, 16 per Brother, 16 CIT 789, and that Dixon performs “some

important or substantial manufacturing operation” related to cased pencil manufacturing in the

United States, per Eurodif S.A. v. United States, 411 F.3d 1355, 1361 (Fed. Cir. 2005). 17 Rongxin

Comments at 10–11.

         The statute is silent as to a methodology Commerce must use in determining whether a

petitioner is a producer in the United States of domestic like product. See 19 U.S.C. §§ 1677(9)(C),



16
                (1) the extent and source of [the petitioner’s] . . . capital investment;
                (2) the technical expertise involved in the production activity in the
                United States; (3) the value added to the product in the United
                States; (4) employment levels; (5) the quantity and types of parts
                sourced in the United States; and (6) any other costs and activities
                in the United States directly leading to production of the like
                product. . . . No single factor is determinative, nor is the list of
                criteria exhaustive.

16 CIT at 791 (citing Rescission of Initiation of Antidumping Duty Investigation and Dismissal of
Petition: Certain Portable Electric Typewriters from Singapore, 56 Fed. Reg. 49,880 (Dep’t
Commerce Oct. 2, 1991) (rescission of initiation of investigation).
17
   Not to be confused with Eurodif S.A. v. United States, 555 U.S. 305 (2009), which considered
a different issue. Per Rongxin, “[i]n essence, Eurodif requires bona fide manufacturing
operations.” Rongxin Comments at 11. See the court’s discussion of the applicability of a bona
fide manufacturing test in supra section I.B.i.
Court No. 15-00151                                                                       Page 25


(10). As has been noted above, supra pp. 8–10, when Commerce’s methodology is challenged on

the ground that it is not “in accordance with law,” we look to see whether the agency’s decision

was “arbitrary and capricious,” reviewing that decision under “the Administrative Procedure Act

and any other applicable law.” Changzhou Wujin Fine Chem. Factory Co., 701 F.3d at 1374

(citations omitted).

         The Court must be able to “discern whether Commerce’s finding on the issue is contrary

to its past practice or supported by substantial evidence,” or else vacate and remand. NMB Sing.

Ltd. v. United States, 557 F.3d 1316, 1331 (Fed. Cir. 2009). Rongxin meanwhile “must show that

Commerce consistently followed a contrary practice in similar circumstances and provided no

reasonable explanation for the change in practice.” Consol. Bearings Co. v. United States, 348

F.3d 997, 1007 (Fed. Cir. 2003).

        Rongxin fails to meet its burden, having “confused the Department's inquiry into whether

a domestic firm is an interested party with the inquiry of whether a domestic party has sufficient

industry support to file a petition.” Remand Results at 21. In Brother, Commerce chose to apply

the six-factor ITC test to determine whether a domestic petitioner, BIUSA, was an “interested

party” filing “on behalf of” a domestic industry pursuant to 19 U.S.C. § 1673a(b)(1) (1988), noting

counterarguments that BIUSA was merely an assembler of relevant products rather than a

manufacturer or producer. 16 CIT at 790. Commerce thereby found that BIUSA was not an

interested party under the statute. Id. This court determined that Commerce’s finding could not

be sustained because the agency had misapplied the test by focusing disproportionately on the

intrinsic nature of the product rather than on the nature of production in the United States, and

thereby disobeying its statutory mandate. Id. at 795. The agency erred in application, not
Court No. 15-00151                                                                        Page 26


methodological selection.    Indeed, “[Commerce] has discretion to utilize any methodology

reasonably suited to fulfilling the statutory goals.” Id. Rongxin reads the ITC six-factor test as

Commerce’s “standard procedure,” as approved in Brother. Rongxin Comments at 10. But the

case itself does not describe the test that way, and no case has been cited supporting that

proposition. Commerce “has elected to use the ITC analysis to determine whether or not a party

is a manufacturer,” said the court in Brother. 16 CIT at 795. “If [Commerce] chooses to use the

ITC test, as it has done here, it must do so fairly and with regard to statutory language.” Id.

(emphasis added). The court’s language is conditional because Commerce has discretion to

employ a suitable analysis. Rongxin has thus failed to demonstrate that the ITC test is Commerce’s

“standard procedure” such that the agency must sufficiently explain departure from its use.

Regardless, counter to Rongxin’s argument, 18 Commerce reasonably justified why it chose not to

apply the six-factor ITC test. Remand Results at 21–22.

       Commerce explained its reasons for not applying the Eurodif standard: the analysis in that

case pertains to whether there was sufficient domestic industry support to initiate antidumping and

countervailing investigations, consistent with the purpose of 19 U.S.C. § 1673a(c)(4)(A) (2000).19



18
  “Here, Commerce has provided no justification for not using that test.” Rongxin Comments at
10 (emphasis in original).
19
   Rongxin misses the importance of context in Eurodif. In that case, Appellants wanted
Commerce to consider American utility companies “producers” for the purposes of determining
whether a petitioner had sufficient industry support to trigger Commerce’s antidumping and
countervailing duty investigation per the requirements of 19 U.S.C. § 1673a(c)(4)(A). 411 F.3d
at 1360. Appellants argued that Commerce’s tolling regulation, 19 C.F.R. § 351.401(h) (2004),
should apply to the industry support determination, making them “producers,” and that Commerce
inconsistently applied the tolling regulation by using it determine the export price of low enriched
uranium but not using it to make the industry support determination. Id. Essentially, incorporating
                                                                                (footnote continued)
Court No. 15-00151                                                                        Page 27


411 F.3d at 1360–61; Remand Results at 22. This is a reasonable explanation for Commerce’s

decision not to apply the standard set forth in Eurodif, which, furthermore, Rongxin has not shown

is a regular agency practice for determining whether a petitioner is a producer of domestic like

product possessing interested party status with standing to request an administrative review.

Therefore, Commerce has not acted in an arbitrary and capricious manner.




American utilities under the “producer” definition would have diluted industry support for the
petition such that the dictates of § 1673a(c)(4)(A) would not have been met. Id. This definition
was contrary to Commerce’s determination in the underlying administrative proceeding that, in
order to be a producer, an entity must have a “stake” in the domestic industry in question. Id.
Commerce interpreted having a “stake” as requiring that a company “perform some important or
substantial manufacturing operation.” Id. at 1361. This is the standard that Rongxin would like
Commerce to apply to Dixon in the instant case via the definition of “domestic producer.” Rongxin
Comments at 11. However, the very next line in the Eurodif opinion belies Rongxin’s argument:
“There is no basis to conclude that Commerce's interpretation in this context is unreasonable or
not in accordance with law.” 411 F.3d at 1361 (emphasis added).
         Thus, the Federal Circuit agreed with this court, which had “sustained Commerce’s
interpretation of the term ‘producer’ for the purpose of an industry support determination as well
as its refusal to apply the tolling regulation to encompass American utilities within the definition
of the term ‘producer.’” Id. at 1360 (emphasis added). The Federal Circuit further found that
definition reasonable. Id. at 1361.
         The statutory provisions containing the “domestic producers” term that Commerce
interpreted in the Eurodif administrative proceeding were themselves qualified by percentages: a
petition may be filed on behalf of an industry if “the domestic producers or workers who support
the petition account for at least 25 percent of the total production of the domestic like product,”
and “more than 50 percent of the production of the domestic like product produced by that portion
of the industry expressing support for or opposition to the petition.” Id. at 1359, citing 19 U.S.C.
§ 1673a(c)(4)(A). This is relevant because it illustrates Commerce’s interpretation of “stake” in
domestic production, and thus “producer,” for the purposes of domestic industry support of a
petition. Neither 19 U.S.C. § 1677(9)(C), defining “interested party,” nor 19 U.S.C. § 1675 , the
administrative review provision, contain any such quantitative language that would support
Rongxin’s desired application to Dixon of the standard described in Eurodif.
Court No. 15-00151                                                                         Page 28


     II.      Separate Rate
           As articulated by Commerce:

                  In proceedings involving non-market economy (NME) countries,
                  the Department begins with a rebuttable presumption that all
                  companies within the PRC are subject to government control, and,
                  thus, should be assessed a single antidumping duty rate. It is the
                  Department’s policy to assign all exporters of the merchandise
                  subject to review in NME countries a single rate unless an exporter
                  can affirmatively demonstrate an absence of government control,
                  both in law (de jure) and in fact (de facto), with respect to exports.

IDM at 5 (emphasis in original); see generally AMS Assoc., Inc. v. United States, 719 F.3d 1376,

1379–81 (Fed. Cir. 2013). The validity of the presumption is not challenged by Rongxin and is

not in issue here. Rather, Rongxin argues that Commerce mistakenly determined that it did not

pass Commerce’s de facto test with respect to government control over exports, which resulted in

a denial of a separate rate for Rongxin. IDM at 3; Pl.’s Br. at 20. As an initial matter, the court

notes that only de facto control of Rongxin is at issue in this case, since Commerce conceded that

de jure government control is absent. 20

           As Commerce noted, in determining whether an exporter is entitled to a separate rate,

                  the Department . . . considers four factors in evaluating whether a
                  respondent is subject to de facto government control of its export
                  functions: (1) whether the export prices are set by, or are subject to
                  the approval of, a government agency; (2) whether the respondent
                  has authority to negotiate and sign contracts and other agreements;
                  (3) whether the respondent has autonomy from the government in
                  making decisions regarding the selection of management; and (4)
                  whether the respondent retains the proceeds of its export sales and
                  makes independent decisions regarding the disposition of profits or
                  financing of losses.


20
  “Upon further examination of Rongxin’s responses, the Department finds that the evidence
provided by the company demonstrates an absence of de jure control . . . .” IDM at 7.
Court No. 15-00151                                                                             Page 29


IDM at 7; see also AMS Assoc., Inc., 719 F.3d at 1379.

          In its responses to Commerce’s questionnaires, Rongxin provided various statements

relating to all four factors:

      1. Export price:

          “Once Rongxin receives a detailed inquiry from a client, Rongxin has Guangming

[Rongxin’s supplier of pencils] evaluate all the costs and determine a price quote. Then, Rongxin

determines a reasonable profit and make a price quote to the client.” Rongxin’s First Supplemental

Questionnaire Response at 7, PR 40; CR 23–24 (Oct. 16, 2014). “Rongxin did not confer with

SITG or SP to establish the pencil price sold to the United States during the POR.” Id. at 4. “Prices

are set via direct competitive negotiations directly with customers. The prices are not subject to

review or guidance by any governmental organization. Exhibit A-5 contains an example of

negotiation of a sale in the POR.” Rongxin’s Section A Questionnaire Response at 6, PR 22–26;

CR 4–5 (April 3, 2015).

      2. Authority to negotiate and sign contracts:

          “The head of the department five (Stationery and Tools), 21 . . . has the authority to bind the

company on sales of pencils. She negotiates directly with the U.S. customer.” Id.

      3. Management:

          “The management is selected by the board of directors, all of whom are employees.

Rongxin is not required to notify any government entity of the names of the management. Exhibit

A-6 contains a document indicating the selection of the general manager.” Id. at 7.



21
     [[              ]]
Court No. 15-00151                                                                        Page 30


     4. Proceeds of export sales/profits:

        “Export profits are calculated by subtracting all expenses from the gross sales price. These

profits are disposed of in accordance with the dictates of the board of directors at the annual

meeting. . . . There was a profit in 2012 and a profit in 2013.” Id. at 8.

        After Rongxin had responded to the questionnaires and provided the information noted

above, Commerce announced a new formulation for determination of separate rate, stating that

based on its interpretation of Advanced Technology & Materials Co. v. United States, 37 CIT

____, ____, 938 F. Supp. 2d 1342, 1353 (2013), aff’d mem., pursuant to Fed. Cir. R. 36, 581 F.

App’x 900 (Fed. Cir. 2014), it was not necessary to consider all four factors; rather, where the

respondent exporter had not shown “autonomy from the government in making decisions

regarding the selection of management,” the presumption of de facto control over export activities

had been established and there was no need to consider the other three prongs in the calculus. See

IDM at 5–6. 22 This court does not read Advanced Technology as standing for the proposition now




22
                Following the Court’s reasoning, in recent proceedings, we have
                concluded that where a government entity holds a majority
                ownership share, whether directly or indirectly, in the respondent
                exporter, the majority ownership holding in and of itself means that
                the government exercises, or has the potential to exercise, control
                over the company’s operations generally. This may include control
                over, for example, the selection of management, a key factor in
                determining whether a company has sufficient independence in its
                export activities to merit a separate rate. Consistent with normal
                business practices, we would expect any majority shareholder,
                including a government, to have the ability to control, and an interest
                in controlling, the operations of the company, including the
                selection of management and the profitability of the company.

IDM at 6.
Court No. 15-00151                                                                           Page 31


asserted by Commerce. Each case is decided upon its own facts, and Advanced Technology, and

the basis upon which it was decided, is not precedential nor dispositive, particularly where the

court in that case did not address the issue now presented. In Advanced Technology, in contrast

to the case before us, the respondent exporter had only provided evidence, not deemed persuasive

by the court, rebutting the purported absence of autonomy from the government in making

decisions regarding the selection of management. 37 CIT at ____. There was an absence of

information adduced by the exporter regarding the other three prongs, and under the circumstances,

the court determined that with respect to the criterion of autonomy from the government, the

respondent had not met its burden to rebut the presumption of de facto control. Id. Advanced

Technology does not hold that the failure of a respondent to meet its burden with respect to that

single criterion necessarily ends the analysis and makes unnecessary consideration of information

provided regarding the other three prongs. Id. In that regard we further note that while the issue

was not therein joined, the Federal Circuit, in recounting how Commerce allows the presumption

of government control to be overcome, has observed that “[t]he absence of de facto government

control can be shown by evidence that the exporter sets its prices independently of the government

and of other exporters, negotiates its own contracts, keeps the proceeds of its sales (taxation aside),

and selects its management autonomously.” AMS Assoc., Inc., 719 F.3d at 1379. We accordingly

remand this case for further determination regarding consideration of the other criteria, as well as

a determination of the ultimate calculus, including the impact of the criterion regarding

autonomous selection of management. In so doing, this court expresses no view as to whether the

question of entitlement to a separate rate is to be determined under a totality of the circumstances,

whether a respondent must satisfy each of the four criteria, or whether, for example, the failure to
Court No. 15-00151                                                                             Page 32


establish autonomy from the government in the selection of management, or a finding of lack of

such autonomy, can alone justify denial of a separate rate, even when there is evidence supportive

of the exporter offered with respect to the other criteria. These are issues that may be addressed

on remand.

          While we remand, in the interest of judicial and litigation economy, we do address and

sustain Commerce’s determination that Rongxin has not shown that it selects its management

autonomously of the PRC government. Rongxin states that Commerce incorrectly found that

SITG, the government-owned company owning a majority of Rongxin, has the ability to designate

all members of Rongxin’s board of directors, because SITG can only nominate one of the six

directors. Article 12; 23 Pl.’s Br. at 29. Moreover, Rongxin maintains that its board members are

elected by its eleven shareholders, consisting of SITG and ten employees, voting as individual

members. See Article 10; 24 see also Pl.’s Br. at 29. Thus, Rongxin claims that SITG has only



23
     Rongxin claims that an alternative translation of Article 12 is the correct translation: [[


                                                                               ]] Rongxin Case Br.
at 11 n.1. Rongxin maintains that “Commerce has analysts who can confirm this new translation
is correct.” Id. By comparison, the Revised Articles translate Article 12 as follows: [[


                                                   ]] Rongxin argues that the Revised Articles
inaccurately characterize SITG as having a supervisory role over Rongxin's operations, whereas
the alternative translation omits this phraseology and characterization. Even if the court were to
credit Rongxin’s translation, the court’s analysis would remain unchanged.
24
     Article 10 [[



                                ]]
Court No. 15-00151                                                                         Page 33


“1/11 of the vote of the shareholder meeting and 1/6 of the vote of the board of directors.” Pl.’s

Br. at 31.

          While acknowledging that SITG owns a majority of the shares, Rongxin states that the

director appointed by SITG can cast only one vote per Article 16.4. 25 IDM at 3. Therefore,

Rongxin maintains that SITG lacks control over Rongxin’s export activities, as SITG can only cast

one vote. Pl.’s Br. at 24. Rongxin also claims that its Board did not appoint the manager of the

stationery department who it asserts has the power to decide U.S. prices; in its view, pursuant to

Article 13.9, the Board has the power to select “only three managers: general manager, vice

manager, and the financial principal.” Pl.’s Br. at 30 (emphasis added). 26 In sum, Rongxin asserts

that Commerce’s conclusion that Rongxin had not established independent selection of

management was not based upon substantial evidence on the record. Furthermore, it contends that

Commerce made a clear error in understanding the facts relevant to this review and thus

Commerce’s findings are erroneous, citing Yancheng Baolong Biochemical Products Co., Ltd. v.

United States, 406 F.3d 1377, 1380 (Fed. Cir. 2005). Rongxin Case Br. at 11.

          Rongxin’s arguments fail for several reasons. Most importantly, Rongxin ignores the fact

that although Article 10 requires a specified proportion of the stockholder’s vote in some instances,

it is silent as to the number of votes needed to elect the Board. 27 See supra n.24. Given that the



25
     Article 16.4 [[
                                     ]]
26
     Article 13.9 [[

                                                                   ]]
27
     Article 10 [[                                                       ]]
Court No. 15-00151                                                                         Page 34


Articles are silent and Rongxin put forth no evidence to the contrary, Commerce reasonably

concluded that the Board is elected by a majority of the shareholders. Consequently, Commerce

found that SITG, as majority shareholder 28 which in turn is wholly-owned by the state entity

SASAC, has the ability to appoint the other four directors 29 who decide on management pursuant

to Articles 13.9 and 13.3. See Advanced Tech., 938 F. Supp. 2d at 1353; see also IDM at 7.

Rongxin provided no evidence to undermine the finding that management here was effectively

selected by the PRC.

          Rongxin contends that shareholders “vote as individual members” such that SITG has only

1/11 of the voting power in shareholder meetings. Pl.’s Br. at 29. However, Article 7.2 suggests

that the shareholder’s vote is proportional to shareholding and that the shareholders do not vote as

eleven individual members. 30 Rongxin argues that Article 7 is limited in scope to the payment of

shares by shareholders and not voting rights, because each article discusses a unique topic, and

Article 6 is the article which deals exclusively with voting rights. Pl.’s Reply at 10–11. The court,

however, is persuaded by Commerce’s determination that Article 7.2 encompasses voting rights

and on a reasonable interpretation on its face is not limited in the way Rongxin contends.

          The court also discerns no merit in Rongxin’s argument, based on its interpretation of

Article 13.9, that its Board did not appoint the stationery manager who decides U.S. prices and




28
     SITG owns [[                          ]]
29
     There was one vacancy on the Board of Directors during the POR. Pl.’s Br. at 21.
30
     Article 7.2 [[
                                  ]]
Court No. 15-00151                                                                         Page 35


that autonomy from the government in the selection of management is thereby established. For

one thing, on its face, Article 13.9 does not limit the class of managers appointed by the Board in

the way Rongxin contends. See supra n.26. For another thing, even if the stationery manager were

not appointed by the Board, given that SITG owns a majority of Rongxin’s shares and had the

responsibility of electing the Board of Directors, Commerce reasonably determined that SITG still

had “major input in the selection of Rongxin’s management” under Article 13.3—such that

Rongxin does not have autonomy from the government in the selection of management. 31 Final

Separate Rate Analysis Memorandum for Shandong Rongxin Import & Export Co., Ltd. at 5, PR

52; CR 34 (April 30, 2015); see also Sigma, 117 F.3d at 1405–06. 32

          In sum, the court remands this case for further determination regarding consideration of

the other separate rate criteria, as well as a determination of the ultimate calculus, including the

impact of the finding regarding autonomous selection of management. See supra pp. 32–35.




31
     Article 13.3 broadly gives the Board the power to [[                                        ]]
32
   We note that Commerce maintains that “where a government entity holds a majority ownership
share, either directly or indirectly, in the respondent exporter, the majority ownership holding in
and of itself means that the government exercises, or has the potential to exercise, control over the
company's operations generally.” IDM at 6 (emphasis added) (citing Final Results of
Redetermination Pursuant to Remand Order for Diamond Sawblades and Parts Thereof from the
People's Republic of China (May 6, 2013) in Advanced Tech. & Materials Co., Ltd. v. United
States, 36 CIT ____, 885F. Supp. 2d 1343 (2012), accord. Advanced Tech. & Materials Co., Ltd
v. United States, 37 CIT ____, 938 F. Supp. 2d 1342 (2013)). The court in Jiangsu Jiasheng
Photovoltaic Technology Co., Ltd. v. United States, 38 CIT ____, ____, 28 F. Supp. 3d 1317, 1348
(2014) stated that it is not the “possibility for government control over export activities” which is
dispositive of the de facto autonomy inquiry but whether “such control was in fact reasonably
likely to have been exercised during the period of investigation.” (Emphasis added). Our
determination here does not turn on which formulation of the de facto inquiry is adopted.
Court No. 15-00151                                                                           Page 36


                                           CONCLUSION

        For the foregoing reasons, it is hereby

        ORDERED that Rongxin’s motion for judgment on the agency record is denied in part;

and it is further

        ORDERED that Commerce’s determination regarding Rongxin’s eligibility for a separate

rate is remanded for further consideration consistent with this opinion; and it is further

        ORDERED that Commerce’s Results of Redetermination Pursuant to Court Remand are

sustained in all other respects; and it is further

        ORDERED that Commerce shall file its remand determination with the court within 60

days of this date; and it is further

        ORDERED that the parties shall have 30 days thereafter to file comments; and it is further

        ORDERED that the parties shall have 15 days thereafter to file replies to comments on the

remand determination.

                                                              /s/       Gary S. Katzmann
                                                                           Judge


Dated:)HEUXDU\
        New York, New York